DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/19/2022 is acknowledged.  The Office withdraws its restriction in light of the amendment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beurer US Patent 3809334.
With respect to claim 1, Beurer discloses a winch, comprising: 
a base seat (114); 
a reel (38) rotatably coupled to the base seat (couple via intermediate components); 
a rope guide (36) coupled to the base seat; 
a transmission assembly (44, 58) operably connected with the rope guide; and 
a motor (40) operably connected with the reel to drive the reel to rotate, and configured to drive the rope guide through the transmission assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beurer US Patent 3809334 in view of HO US Pub. 2016/0016766 in further view of Yang US Pub. 2011/0168962.

With respect to claim 21 and 22, and 27, Beurer discloses the winch according to claim 1, EXCEPT wherein the rope guide comprises: 
a sliding block having a central cavity penetrating the sliding block in a front-rear direction, and having a first side wall and a second side wall opposite to each other in a left-right direction; 
an upper rope guiding drum rotatably set in the central cavity; 
a lower rope guiding drum rotatably set in the central cavity, and opposite to and spaced apart from the upper rope guiding drum; 
a rope-arranging sheave shaft; 
a rope-arranging sheave rotatably mounted to the rope-arranging sheave shaft and located in the central cavity; and 
an adjustment handle connected with the rope-arranging sheave shaft to adjust the rope- arranging sheave between a tensioned position where a rope is tensioned and a release position where the rope is released.

However, Ho discloses a sliding block (51) having a central cavity (interior of 51) penetrating the sliding block in a front-rear direction, and having a first side wall (515) and a second side wall (wall opposite of 515) opposite to each other in a left-right direction; 
a rope-arranging sheave shaft (shaft of 533 or 532); 
a rope-arranging sheave (533) rotatably mounted to the rope-arranging sheave shaft and located in the central cavity; and 
an adjustment handle (54) connected with the rope-arranging sheave shaft to adjust the rope- arranging sheave between a tensioned position [para 0023] where a rope is tensioned and a release position where the rope is released (54 allows 533 to be lowered or raised).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Beurer with the teaching of Ho for the purpose of providing a protective cover for the sheave and allow the rope to be desirably tensioned.  

Yang discloses an upper rope guiding drum (5a) rotatably set in the central cavity; 
a lower rope guiding drum (5b) rotatably set in the central cavity, and opposite to and spaced apart from the upper rope guiding drum; [claim 22] wherein a central axis (imaginary vertical axis of 5b) of the lower rope guiding drum of the rope guide is aligned with a central axis (imaginary vertical axis of 5a)  of the upper rope guiding drum in an up- down direction, and the rope-arranging sheave (72) is arranged behind the upper rope guiding drum and the lower rope guiding drum; [claim 27] [claim 27] an upper guide shaft (2a), a lower guide shaft (2b), a first guide roller (6a), and a second guide roller (6b); wherein the first guide roller and the second guide roller are mounted to the sliding block (3) and located at a front opening of the central cavity; wherein the first guide roller and the second guide roller extend in the up-down direction and are spaced apart from each other in the left-right direction (one above the other); wherein the upper rope guiding drum is rotatably mounted to the upper guide shaft and is slidable along an axial direction of the upper guide shaft; wherein the lower rope guiding drum is rotatably mounted to the lower guide shaft and is slidable along an axial direction of the lower guide shaft (both allow for axial movement); wherein the upper guide shaft and the lower guide shaft pass through the sliding block, and the sliding block is slidable along the upper guide shaft and the lower guide shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Beurer with the teaching of Yang for the purpose of better supporting the rope guide as it moves axially.  

With respect to claim 23, Beurer discloses the winch according to claim 21, EXCEPT wherein, for the rope guide, in the tensioned position, the highest point of a rope-arranging face of the rope-arranging sheave is higher than the lowest point of a rope guiding face of the upper rope guiding drum, and wherein, in the release position, the highest point of the rope-arranging face of the rope-arranging sheave is lower than the highest point of a rope guiding face of the lower rope guiding drum or is flush with the highest point of the rope guiding face of the lower rope guiding drum.

However, the Examiner takes Official Notice it was known in the winch art to have the rope guide tension the cable from below rather than from the top.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Beurer with the rope guide, in the tensioned position, the highest point of a rope-arranging face of the rope-arranging sheave is higher than the lowest point of a rope guiding face of the upper rope guiding drum, and wherein, in the release position, the highest point of the rope-arranging face of the rope-arranging sheave is lower than the highest point of a rope guiding face of the lower rope guiding drum or is flush with the highest point of the rope guiding face of the lower rope guiding drum as this is an obvious design choice that would still provide tensioning to the rope.  
Allowable Subject Matter
Claims 2-4, 24-26, 28-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Beuyrer US Patent 3809334 teaches reel, rope guide, and transmission but does not specifically disclose 
[claim 2] a clutch member mounted on the sleeve body and capable of being engaged with and disengaged from the transmission shaft, wherein, when the transmission shaft rotates and is engaged with the clutch member, the clutch member is driven to move the sleeve body in an axial direction of the transmission shaft;
[claim 24] wherein the first side wall of the sliding block of the rope guide is provided with a first elongated slot extending in an up-down direction, and the second side wall of the sliding block of the rope guide is provided with a second elongated slot extending in the up-down direction, and wherein the rope-arranging sheave shaft has a first end fitted with the first elongated slot and extending out of the first elongated slot to be connected with the adjustment handle, and has a second end fitted with the second elongated slot and extending out of the second elongated slot to be connected with the adjustment handle;
[claim 26] wherein the adjustment handle of the rope guide comprises a first side plate, a second side plate, and a grip; wherein an upper end of the first side plate and an upper end of the second side plate are both connected to the grip; wherein the first side plate has a lower end connected with the first end of the rope- arranging sheave shaft, and the second side plate has a lower end connected with the second end of the rope-arranging sheave shaft; wherein the first side plate is provided with a first sliding guide groove extending along a length direction of the first side plate, and the second side plate is provided with a second sliding guide groove extending along a length direction of the second side plate; wherein an outer wall face of the first side wall of the sliding block is provided with a first guide pin shaft fitted with the first sliding guide groove, and an outer wall face of the second side wall of the sliding block is provided with a second guide pin shaft fitted with the second sliding guide groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654